(Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3)

          United States Court of Appeals
                       For the First Circuit
No. 01-1609

                             RAUL DE-JESUS,

                        Plaintiff, Appellant,

                                      v.

                COMMISSIONER OF SOCIAL SECURITY,

                         Defendant, Appellee.


          APPEALS FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté,           U.S. District Judge]


                                   Before

                      Boudin, Chief Judge,
                Campbell, Senior Circuit Judge,
                   and Lipez, Circuit Judge.



     Rafael Colon Flores and Colon Flores Law Firm on brief for
appellant.
     Robert J. Triba, Regional Chief Counsel, Social Security
Administration, Camille Velez-Rive, Assistant United States
Attorney, and H.S. Garcia, United States Attorney, on brief for
appellee.



                             April 28, 2003
     Per Curiam.     Raul De Jesus appeals from the district court's

determination that the decision of the Commissioner of Social

Security to deny         his request for Social Security disability

benefits was supported by substantial evidence.                 We have reviewed

the record, the issues the parties raised in their briefs, and the

applicable law, and we discern no reversible error.

     The district court did not err in its determination that the

Commissioner's     disability   decision      --    that   De    Jesus       was   not

disabled under the Social Security Act for the insured period

because he retained the residual functional capacity to perform the

full range of jobs in the medium exertional range -- was supported

by   substantial    evidence    and    was    the    result      of    the    proper

application   of   the    correct     legal   standards.         See    Seavey      v.

Barnhart, 276 F.3d 1, 9 (1st Cir. 2001).              The submitted medical

evidence did not establish that De Jesus was disabled within the

meaning of the Act during the covered period.              Specifically,           the

Commissioner did not err in the determination that, although                        De

Jesus was not capable of returning to his past work as a stock

clerk, the Medical-Vocational Grids identified other jobs in the

national economy which De Jesus could perform.                    Concerning De

Jesus's request that he be allowed to introduce new evidence not

submitted before the ALJ, we note that De Jesus has at no point

even produced the medical records on which he seeks a reevaluation

of his disability claim.        There is thus no reason to remand the


                                       2
case for consideration of "evidence" which does not exist in the

record.   The district court's judgment is AFFIRMED.




                                3